DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on Sept. 1, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 17 recite “sliding friction characteristic that is increased by about 1.1 to about 4.0 times greater than that of the flat sample.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “sliding 
Claim 16 recites the limitation “said array of spaced support members” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “said plurality of support members” in line 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan (US 6284346 B1).
With respect to claim 1, Sheridan discloses a resilient member – formed of an elastomer (col. 2, lines 12-14), having an anisotropic near-surface architecture (col. 2, lines 21-25, col. 3, lines 60-62, Fig. 4), comprising a unitary body (col. 3, lines 31-35) constructed of an elastomeric material (col. 2, lines 12-14), the unitary body comprising a backing layer having a lower surface and an upper surface, a plurality of ridge members extending from the upper surface of the backing layer, each of the plurality of ridge members being elongated along the upper surface and terminating in a distal end, 
Regarding claim 2, Sheridan teaches the member of claim 1, wherein the adjacent ones of the plurality of ridge members are separated by an intervening valley (Fig. 4(i)).
As to claim 3, Sheridan teaches the member of claim 2, wherein each of the valleys defined between adjacent ones of the plurality of ridge members have a common rectangular cross-section (Fig. 4(i)).
As to claim 4, Sheridan teaches the member of claim 1, wherein the plurality of ridge members extend in a parallel spaced relationship (Fig. 4(i)).
With respect to claim 5, Sheridan teaches the member of claim 1, wherein each of the plurality of ridge members has a width that is substantially constant along its length (implied in Figs. 4(i)).
Regarding claim 6, Sheridan teaches the member of claim 1, wherein the plurality of ridge members have a common width (Figs. 4(i)).
As to claim 7, Sheridan teaches the member of claim 1, wherein the plurality of ridge members have a common rectangular cross-section (Figs. 4(i)).

Claim(s) 1, 2, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varma et al. (US 2006/0283142 A1) (“Varma”).
With respect to claim 1, Varma discloses a resilient member – formed of an elastomeric material (abstr., 0013), having an anisotropic near-surface architecture (0007, 0031, Figs. 4 and 4A), comprising a unitary body (0007, 0030, 0031, 0032) 
Regarding claim 2, Varma teaches the member of claim 1, wherein the adjacent ones of the plurality of ridge members are separated by an intervening valley (Figs. 4 and 4A).
As to claim 4, Varma teaches the member of claim 1, wherein the plurality of ridge members extend in a parallel spaced relationship (0007, 0031, Figs. 4 and 4A).
With respect to claim 5, Varma teaches the member of claim 1, wherein each of the plurality of ridge members has a width that is substantially constant along its length (implied in Figs. 4 and 4A).
Regarding claim 6, Varma teaches the member of claim 1, wherein the plurality of ridge members have a common width (Figs. 4 and 4A).

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welter (US 4405007).
With respect to claim 1, Welter discloses a resilient member having an anisotropic near-surface architecture – elements 15 and 16 - comprising a unitary body (abstr., col. 3, lines 4-42), constructed of an elastomeric material (abstr., col. 3, lines 16-18), the unitary body comprising a backing layer having a lower surface and an upper 
Regarding claim 2, Welter teaches the member of claim 1, wherein the adjacent ones of the plurality of ridge members are separated by an intervening valley (Figs. 2, 5-8).
As to claim 3, Welter teaches the member of claim 2, wherein each of the valleys defined between adjacent ones of the plurality of ridge members have a common rectangular cross-section (Fig. 7).
As to claim 4, Welter teaches the member of claim 1, wherein the plurality of ridge members extend in a parallel spaced relationship (Figs. 2 and 8).
With respect to claim 5, Welter teaches the member of claim 1, wherein each of the plurality of ridge members has a width that is substantially constant along its length (Figs. 2 and 8).
Regarding claim 6, Welter teaches the member of claim 1, wherein the plurality of ridge members have a common width (Figs. 2, 5-8).
As to claim 7, Welter teaches the member of claim 1, wherein the plurality of ridge members have a common rectangular cross-section (Fig. 7).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as obvious over Welter (US 4405007), in view of Chrobak et al. (US 4936365) (“Chrobak”).
With respect to claim 8, Welter teaches the member of claim 1 constructed of an elastomeric material (col. 3, lines 16-18), but does not disclose a specific elastomeric material.   “A flat sample” of the elastomeric material is not an element of the member.  It is inherent that a flat sample of the elastomeric material exhibits a sliding friction characteristic.  Chrobak discloses a resilient member – formed of an elastomeric material (abstr.), having an anisotropic near-surface architecture – elements 16 and 18 (abstr., col. 1, lines 67-68, col. 2, lines 1-6), comprising a unitary body (col. 1, lines 67-68, col. 4, lines 65-68, col. 5, lines 1-7) constructed of an elastomeric material (abstr.), the unitary body comprising a backing layer having a lower surface and an upper surface, a plurality of ridge members extending from the upper surface of the backing layer, each of the plurality of ridge members being elongated along the upper surface and terminating in a distal end (col. 4, lines 65-67, col. 5, lines 46-52, col. 6, lines 1-13).  Chrobak discloses that the material should have Young’s modulus E from 300 to 300,000 psi (col. 4, lines 18-20).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the member of Welter of a material having Young’s modulus as disclosed in Chrobak, as it is known in the art of tires that such material is suitable as an elastomeric material for tires.  
Since Welter teaches all elements of the member of claim 1, the material having Young’s modulus as disclosed in Chrobak (col. 4, lines 18-20), Young’s modulus overlapping the Young’s modulus value of PDMS which is the material that is disclosed as the elastomeric material of the instant application (Specification, par. [0004]), it would be expected that the near-surface architecture of the member of Welter and Chrobak exhibits a corresponding sliding friction characteristic that is about 1.1 to 4.0 times greater than that of the flat sample of the elastomeric material. 
Regarding claim 9, Welter teaches the member of claim 1 constructed of an elastomeric material (col. 3, lines 16-18), but does not disclose a specific elastomeric material.   “A flat sample” of the elastomeric material is not an element of the member.  It is inherent that a flat sample of the elastomeric material exhibits a sliding friction characteristic.  Chrobak discloses a resilient member – formed of an elastomeric material (abstr.), having an anisotropic near-surface architecture – elements 16 and 18 (abstr., col. 1, lines 67-68, col. 2, lines 1-6), comprising a unitary body (col. 1, lines 67-68, col. 4, lines 65-68, col. 5, lines 1-7) constructed of an elastomeric material (abstr.), the unitary body comprising a backing layer having a lower surface and an upper surface, a plurality of ridge members extending from the upper surface of the backing layer, each of the plurality of ridge members being elongated along the upper surface and terminating in a distal end (col. 4, lines 65-67, col. 5, lines 46-52, col. 6, lines 1-13).  Chrobak discloses that the material should have Young’s modulus E from 300 to 300,000 psi (col. 4, lines 18-20).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the member of 
Since Welter teaches all elements of the member of claim 1, the material having Young’s modulus as disclosed in Chrobak (col. 4, lines 18-20), Young’s modulus overlapping the Young’s modulus value of PDMS which is the material that is disclosed as the elastomeric material of the instant application (Specification, par. [0004]), it would be expected that the near-surface architecture of the member of Welter and Chrobak exhibits a corresponding sliding friction characteristic that is attenuated by about 0.99 to about 0.2 times that of the flat sample.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Welter (US 4405007).
With respect to claim 10, Welter teaches the member of claim 1 constructed of an elastomeric material (col. 3, lines 16-18).  The claim defines the product by how the product would perform when a combination of “a material property” and the member dimensions is selected, however, the claim does not specify a particular material property and the values of the dimensions.  The claim also does not specify “a predetermined load condition during sliding contact.”  Since in Welter the body includes anisotropic side portions (col. 3, lines 13-68, col. 4, lines 1-15), it would be expected that the contact film – element 18 - would buckle when adjacent a leading edge of a contact zone under a predetermined load condition during sliding contact of a contact surface with the contact film.
With respect to claim 16, Welter discloses a resilient member having a near-surface architecture – elements 15 and 16 (abstr., col. 3, lines 4-42), comprising a backing layer having a lower surface and an upper surface, an array of support members, each support member extending a distance D from the upper surface of the backing layer and having a cross-sectional profile, adjacent ones of the support members being separated by a spacing S (col. 3, lines 16-59, Figs. 2, 5-8), and a film layer – element 18 - joined to the distal ends of the array of support members (col. 5, lines 53-68), the film having a thickness – implied, wherein the backing layer, the array of support members, the film layer are constructed of materials having respective material properties – implied.
The claim defines the product by how the product would perform in response to a predetermined loading condition of the resilient member when a combination of materials, distance, cross-sectional profile, spacing and film layer thickness are 
The recitation in the preamble “for providing enhanced friction characteristics” has been interpreted as a recitation of intended use.  Since Welter teaches all the elements of the resilient member, it would be expected that it is capable to perform as intended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as obvious over Welter (US 4405007), in view of Chrobak et al. (US 4936365) (“Chrobak”).
With respect to claim 17, Welter teaches the member of claim 16 constructed of an elastomeric material (col. 3, lines 16-18), but does not disclose a specific elastomeric material.   “A flat sample” of the elastomeric material is not an element of the member.  It is inherent that a flat sample of the elastomeric material exhibits a sliding friction characteristic.  Chrobak discloses a resilient member – formed of an elastomeric material (abstr.), having an anisotropic near-surface architecture – elements 16 and 18 
Since Welter teaches all elements of the member of claim 16, the material having Young’s modulus as disclosed in Chrobak (col. 4, lines 18-20), Young’s modulus overlapping the Young’s modulus value of PDMS which is the material that is disclosed as the elastomeric material of the instant application (Specification, par. [0004]), it would be expected that the near-surface architecture of the member of Welter and Chrobak exhibits a corresponding sliding friction characteristic that is about 1.1 to 4.0 times greater than that of the flat sample of the elastomeric material. 
Regarding claim 18, Welter teaches the member of claim 16 constructed of an elastomeric material (col. 3, lines 16-18), but does not disclose a specific elastomeric material.   “A flat sample” of the elastomeric material is not an element of the member.  It is inherent that a flat sample of the elastomeric material exhibits a sliding friction characteristic.  Chrobak discloses a resilient member – formed of an elastomeric 
Since Welter teaches all elements of the member of claim 16, the material having Young’s modulus as disclosed in Chrobak (col. 4, lines 18-20), Young’s modulus overlapping the Young’s modulus value of PDMS which is the material that is disclosed as the elastomeric material of the instant application (Specification, par. [0004]), it would be expected that the near-surface architecture of the member of Welter and Chrobak exhibits a corresponding sliding friction characteristic that is attenuated by about 0.99 to about 0.2 times that of the flat sample.


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783